Citation Nr: 1004022	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-27 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran presented testimony at a Travel Board hearing at 
the Montgomery RO chaired by the undersigned Acting Veterans 
Law Judge in October 2009.  A transcript of this hearing is 
associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran has not been provided a VA psychiatric 
examination during the course of his appeal.  During his 
October 2009 hearing the Veteran testified that his PTSD has 
gotten worse since the beginning of the appeal period and 
that he had to quit his job in September 2009 because he 
could no longer deal with anyone at work.  The Veteran 
testified that he was receiving ongoing treatment at the 
Tuskegee, Alabama VA Medical Center (VAMC) and was in the 
process of filing for unemployability, as his PTSD was 
preventing him from being able to work.  Therefore he stated 
he was seeking the maximum disability rating for PTSD and a 
total disability rating based on unemployability.  Recent VA 
treatment records are pertinent to the Veteran's claim for an 
increased rating for PTSD and should be obtained.  

Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  An examination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2009).  Therefore, the Board finds 
that a contemporaneous and thorough VA psychiatric 
examination should be conducted to determine the current 
severity of the Veteran's PTSD.  Such examination and opinion 
would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

The Board is aware of the recent decision of the United 
States Court of Appeals for Veterans Claims (Court) in the 
case of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, the Court found that a claim for a total disability 
rating based upon unemployability (TDIU) was part of the 
determination of an underlying increased rating claim and 
cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
for the notion that a TDIU claim is raised once a Veteran 
submits evidence of a medical disability; makes a claim for 
the highest rating possible; and submits evidence of 
unemployability.  See 38 C.F.R. § 3.155(a).  In discussing 
the assignment of an effective date for a grant of TDIU, the 
Court further stated that new evidence of unemployability 
"related to the underlying condition" submitted within one 
year of the assignment of an initial rating that is less than 
the maximum sought may constitute new and material evidence 
under 38 C.F.R. § 3.156(b).

In this case, the Veteran made clear in his October 2009 
testimony that he is seeking the highest possible rating for 
his PTSD and he testified that he is unemployed and considers 
himself unemployable due to his service-connected 
disabilities.  

For these reasons, the Board finds that the record reasonably 
raises a claim of entitlement to TDIU, as part of the current 
appeal.  However, the Veteran has received no notification of 
the evidence needed to substantiate this claim, nor has it 
been adjudicated by the RO to date.  Such action will be 
needed on remand.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding a TDIU claim.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.  The Veteran should also be 
notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Request the Veteran's most recent 
treatment records from the Tuskegee VAMC 
from March 2009 to the present.  

3.  The Veteran should be accorded a VA 
psychiatric examination to ascertain the 
current level of disability of his 
service-connected PTSD.  All necessary 
special studies or tests including 
psychological testing and evaluation are 
to be accomplished.  A multi-axial 
diagnosis, with a Global Assessment of 
Functioning (GAF) score must be assigned.  
The examiner must explain the GAF score 
and provide an opinion as to whether PTSD 
precludes him from securing and following 
a substantially gainful occupation.  The 
entire claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The report of 
examination should include a complete 
rationale for all opinions expressed.  

4.  Then, after the completion of any 
additional development deemed necessary, 
the Veteran's claim of entitlement to TDIU 
and a higher initial rating for PTSD 
should be adjudicated.  If the 
determination of either claim remains less 
than fully favorable to the Veteran, he 
and his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  Then 
afford the Veteran and his representative 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


